


Cree, Inc.
Severance Plan for Section 16 Officers
Plan Document and Summary Plan Description
 
Effective August 18, 2008
Amended Effective October 28, 2013
 
This Plan Document and Summary Plan Description (“Summary Plan Description”) is
for all employees of Cree, Inc. (“Cree” or the “Company”) who are eligible under
the terms of the Cree, Inc. Severance Plan for Section 16 Officers (the “Section
16 Plan”). All rights to participate in and receive benefits under the Section
16 Plan are governed solely by the terms and conditions of this Summary Plan
Description. 


I.
EFFECTIVE DATE



The Section 16 Plan is effective as of August 18, 2008, with amendments
effective October 28, 2013.


II.
ELIGIBILITY TO PARTICIPATE

 
Participation in the Section 16 Plan is restricted to active Cree employees who
have been designated by the Company, at its discretion and consistent with
applicable law, as being subject to the reporting requirements of Section 16 of
the Securities Exchange Act of 1934, as amended (“Officers”).
 
III.
ELIGIBILITY TO RECEIVE BENEFITS



An Officer of the Company is eligible to receive benefits under this Section 16
Plan upon his/her Termination of Employment initiated by the Company without
Cause or initiated by the Officer for Good Reason, except in the event of
termination of his/her employment due to death or LTD Disability and except as
provided in Article VI below. Termination of employment initiated by the Officer
other than for Good Reason, or termination of employment due to death or LTD
Disability, will not entitle the Officer to any benefits under this Section 16
Plan. The receipt of benefits under the Section 16 Plan will be conditioned upon
the Officer’s execution of and compliance with an agreement substantially in the
form attached as Exhibit A, but with any appropriate modifications, reflecting
changes in applicable law, as are necessary or appropriate to provide the
Company with the protection it would have if the release were executed as of the
effective date specified in Article I (the “Release Agreement”) that includes,
without limitation, (i) a release of claims against the Company, its affiliates
and representatives; and (ii) a non-disparagement provision. No severance
benefits will paid or provided under the Section 16 Plan unless and until the
Release Agreement is timely executed and returned by the Officer to the Company,
becomes effective and has not been timely revoked in accordance with the terms
hereof. The Company will complete and provide to

1

--------------------------------------------------------------------------------




the Officer the release of claims in sufficient time so that if the Officer
timely executes and returns it, the revocation period will expire before
severance payments are required to commence under Article IV.


The provisions of this paragraph will control in the event of conflict between
this paragraph and any other language in this Section 16 Plan. If the Officer
becomes Generally Disabled, the Officer will not be entitled to severance
pursuant to this Section 16 Plan on account of the Company, in its sole
discretion, taking any action that would otherwise be considered Good Reason
hereunder provided that such action remains in effect only for so long as the
Officer remains Generally Disabled. If the Officer is Generally Disabled for
more than ninety-one (91) days (whether or not consecutive) in a rolling twelve
(12) month period, the Company will not be in breach of this Agreement and the
Officer will not be entitled to severance on account of the Company permanently
taking any action that would otherwise be considered Good Reason hereunder so
long as the Committee does not terminate the Officer’s employment prior to the
date that the Officer is determined to have an LTD Disability. If the Officer is
Generally Disabled and the Company terminates his employment without Cause prior
to the date that he is determined to have an LTD Disability, such termination
will be considered a Termination of Employment by the Company without Cause for
purposes of this Section 16 Plan. If the Officer ceases to be Generally Disabled
before his employment is terminated by reason of LTD Disability, subject to the
notice and cure provisions in Article V, paragraph C of this Section 16 Plan,
the Officer will have the right to terminate his employment for Good Reason on
account of any event or circumstances that occurred while the Officer was
Generally Disabled that would otherwise have constituted Good Reason except for
the provisions of this paragraph and such termination will be considered
Termination of Employment by the Officer for Good Reason for purposes of this
Section 16 Plan, unless such event or circumstances has already been cured by
the Company or consented to by the Officer.
 
IV.
BENEFITS

 
Officers who are otherwise eligible to receive benefits under the Section 16
Plan will be entitled to receive the following upon their execution and
non-revocation (if applicable) of the Release Agreement:


A.    Severance Amounts


1.    In the case of the Chief Executive Officer of the Company, eighteen (18)
months of the Officer’s annualized base salary as of the Termination Date,
subject to all applicable taxes and withholdings. In the case of all other
Officers who are eligible under this Section 16 Plan, twelve (12) months of the
Officer’s annualized base salary as of the Termination Date, subject to all
applicable taxes and withholdings. Except as provided in Article VII below, the
base salary provided above shall be paid in accordance with the Company’s
regular payroll schedule and practices for base salary, but commencing within
thirty (30) days following the Officer’s Termination of Employment with payments
retroactive to

2

--------------------------------------------------------------------------------




that date, and shall continue for the Salary Continuation Period provided that
the Officer continues to comply with all terms and conditions of the Release
Agreement during such period.


2.    As to the Chief Executive Officer, 1.5 times the annual payout at target
under any performance unit grant in effect as of the Termination Date, subject
to all applicable taxes and withholdings. In the case of all other Officers who
are eligible under this Section 16 Plan, an amount equal to the total payout at
target for one year under the Cree, Inc. Management Incentive Compensation Plan
(“MICP”) and any performance unit grant in effect as of the Termination Date,
subject to all applicable taxes and withholdings. Incentive compensation amounts
will be paid in accordance with the schedule set forth in the MICP or Notice of
Grant of Performance Units, as applicable.


B.    Medical, Dental & Vision Benefits. In the case of the Chief Executive
Officer of the Company, a lump sum payment equal to eighteen (18) multiplied by
the COBRA premium applicable to the type of medical, dental and vision coverage
in effect for the Officer (e.g., family coverage vs. employee-only coverage) as
of the Termination Date, subject to all applicable taxes and withholdings. In
the case of all other Officers who are eligible under this Section 16 Plan, a
lump sum payment equal to twelve (12) multiplied by the COBRA premium applicable
to the type of medical, dental and vision coverage in effect for the Officer
(e.g., family coverage vs. employee-only coverage) as of the Termination Date,
subject to all applicable taxes and withholdings. Such lump sum amounts will be
paid within ninety (90) days following the Severance Start Date, except as
provided in Article VII below. Receipt of this payment does not result in
continuation of coverage under the Company’s medical, dental, and vision plans
(collectively “Health Care Plans”) pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations thereunder
(collectively “COBRA”). The Officer must timely and properly elect to continue
coverage under the Health Care Plans in accordance with COBRA and timely remit
the required premiums to the Company or its designee whether or not the payment
provided for in this paragraph has been received. COBRA and the terms and
conditions of the applicable Health Care Plan documents shall govern any
continuation of coverage.


All other compensation (including, without limitation, bonuses and commissions)
and employee benefits (including, without limitation, short-term and long-term
disability insurance, Paid Time Off accrual, and vesting of equity compensation)
will cease on the Officer’s Termination Date unless provided otherwise by the
Company in writing. All equity compensation grants are subject to the terms and
conditions of the applicable plan document(s). Payments under the Section 16
Plan will not be subject to 401(k) Plan or Employee Stock Purchase Plan
deductions.


Although an Officer will not be eligible for severance benefits hereunder in the
event of his/her Termination of Employment due to death or Disability, if an
Officer is otherwise eligible for benefits hereunder, such benefits will not
cease if the Officer dies or becomes

3

--------------------------------------------------------------------------------




disabled after a Termination of Employment initiated by Cree without Cause or
initiated by the Officer for Good Reason.
  
V.
DEFINITIONS



A.    “Cause ” shall mean (i) the Officer’s willful and continued failure to
perform the duties and responsibilities of his position that is not corrected
after one written warning detailing the concerns and offering the Officer a
reasonable period of time to cure; (ii) any material and willful violation of
any federal or state law by the Officer in connection with his responsibilities
as an employee of the Company; (iii) any act of personal dishonesty taken by the
Officer in connection with his responsibilities as an employee of the Company
with the intention or reasonable expectation that such may result in personal
enrichment of the Officer; (iv) the Officer’s conviction of, or plea of nolo
contendere to, or grant of prayer of judgment continued with respect to, a
felony that the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; or (v) the Officer
materially breaching his/her Employee Agreement Regarding Confidential
Information, Intellectual Property and Noncompetition with the Company, which
breach is (if capable of cure) not cured within thirty (30) days after the
Company delivers written notice to the Officer of the breach.
 
B.    “Disability” means that the Officer is generally disabled for more than
ninety-one (91) days (whether or not consecutive) in a rolling twelve (12) month
period. As used in this paragraph, “generally disabled” means that the Officer
is unable, with reasonable accommodation, to perform the material and
substantial duties of his position due to illness or injury or physical or
mental incapacity as determined by the Committee consistent with its obligations
to the Company’s shareholders.


C.    “Good Reason” means a Termination of Employment initiated by the Officer
within the time periods set forth below following the initial existence of one
or more of the following conditions arising without consent of the Officer:
(i)     a material reduction of the Officer's authority, duties or
responsibilities;  
(ii)    a material reduction in the Officer's base salary other than a one-time
reduction that also is applied to substantially all other Officers of the
Company, provided that the Officer's reduction is substantially proportionate to
the reduction applied to substantially all other Officers;  
(iii)     the Company requiring an Officer (other than the Chief Executive
Officer) to report to anyone other than the Chief Executive Officer (or an
acting Chief Executive Officer in the event of the Chief Executive Officer's
absence), the Company's Board of Directors, or a Committee of the Board, or, in
the case of the Chief Executive Officer, the Company requiring the Chief
Executive Officer to report to anyone other than the Company's Board of
Directors; or

4

--------------------------------------------------------------------------------






(iv)      the Company requiring the Officer to relocate his principal place of
business or the Company relocating its headquarters, in either case to a
facility or location outside of a thirty-five (35) mile radius from the
Officer’s current principal place of employment;
provided, however, that the Officer will only have Good Reason if he provides
notice to the Chief Executive Officer (in the case of any Officer other than the
Chief Executive Officer) or the Board (in the case of the Chief Executive
Officer) of the existence of the event or circumstances constituting Good Reason
specified in any of the preceding clauses within ninety (90) days of the initial
occurrence of such event or circumstances and if such event or circumstances is
not cured within thirty (30) days after Executive gives such written notice. If
the Officer initiates Termination of Employment for Good Reason, the actual
Termination of Employment must occur within thirty (30) days after expiration of
the cure period. The Officer’s failure to timely give notice of the occurrence
of a specific event that would otherwise constitute Good Reason will not
constitute a waiver of the Executive’s right to give notice of any new
subsequent event that would constitute Good Reason that occurs after such prior
event (regardless of whether the new subsequent event is of the same or
different nature as the preceding event). The Officer’s actions in writing (or
by such other means as is reliable and verifiable) approving any change,
reduction, requirement or occurrence (that otherwise may be considered Good
Reason) in his role as an Officer will be considered consent for the purposes of
this Good Reason definition.


D.    “LTD Disability” means that the Officer is “Partially Disabled” or “Total
Disabled” within the meaning of the Company’s current long-term disability plan
(or such similar term or terms in any long-term disability plan of the Company
that replaces its current long-term disability plan) and has satisfied the
elimination period for benefits eligibility under such plan.


E.    “Salary Continuation Period” means the period of time beginning on the
date following the Officer’s Severance Start Date and continuing for the number
of months specified in Article IV, paragraph A (1) of this Section 16 Plan.


F.    “Section 16 Plan Administrator” means the Compensation Committee of the
Cree Board of Directors (“Compensation Committee”).


G.    “Severance Start Date” means the date on which the relevant Officer incurs
a “separation from service” under Section 409A(a)(2)(A)(i) of the Code.


H.    “Six-Month Delay Payment Date” means the payment date associated with the
first regular payroll cycle after passage of six months following the Severance
Start Date.


I.    “Specified Employee” will have the meaning prescribed by Subsection
409A(a)(2)(B)(i) of the Internal Revenue Code, as amended, as such meaning may
be amended from time to time.



5

--------------------------------------------------------------------------------




J.    “Specified Employee Identification Date” will have the meaning prescribed
by Treasury Regulation §1.409A-1(i).


K.    “Termination Date ” shall mean the Officer’s last date of employment with
Cree, Inc. or one of its affiliates. As used in this paragraph, “affiliate”
means an entity which controls, is controlled by, or is under common control
with Cree, where “control” means ownership of a majority of the outstanding
capital stock or other voting equity interests of the controlled entity.


L.    “Termination of Employment” will have the meaning as prescribed by
Treasury Regulation § 1.409A-1(h)(1)(ii), as such meaning may be amended from
time to time.
 
VI.
IMPACT OF SEPARATE CHANGE IN CONTROL AGREEMENT



This Section 16 Plan shall not apply to an Officer if he or she becomes entitled
to the payment of severance benefits upon his or her employment termination in
connection with a change in control of the Company pursuant to a separate
agreement with the Company. In other words, the Company will pay severance
benefits to an Officer only once: either under this Section 16 Plan or, if
applicable, under a separate agreement with the Company providing for severance
benefits in a change in control context.
 
VII.
INTERNAL REVENUE CODE SECTION 409A



For purposes of Section 409A with respect to all Officers other than the Chief
Executive Officer, each installment payment of severance specified in Article
IV, paragraphs A.1. and B. above is a separate payment; all payments specified
in Article IV, paragraphs A.1. and B. above made through the date that is 2-½
months following the later of the last day of the calendar year containing the
Severance Start Date and the last day of the Company’s fiscal year containing
the Severance Start Date (the “Short-Term Deferral Deadline”) are intended to be
exempt from Section 409A under the short-term deferral rule; all such payments
made after the Short Term Deferral Deadline are intended to be exempt from
Section 409A under the severance pay exemption specified in Treasury Regulation
§1.409A- 1(b)(9)(iii) (the “Severance Pay Exemption”); all payments made after
the Short Term Deferral Deadline, that exceed the limits of the Severance Pay
Exemption, that would be paid earlier than the Six-Month Delay Payment Date and
that are paid to an Officer who is a Specified Employee on his or her Severance
Start Date will be delayed until the Six-Month Delay Payment Date to the extent
required to satisfy Subsection 409A(a)(2)(B)(i) of the Code; on that date, the
Company will pay the Officer a lump sum consisting of all payments that would
have been paid to the Officer prior to the Six-Month Delay Payment Date had the
Officer not been a Specified Employee, increased for interest at the short-term
Federal rate in effect on the Termination Date for the period beginning on the
date each component of such lump sum would have been paid had the Officer not
been a Specified Employee and ending on the Six-Month Delay Payment Date;
however, if the Officer dies after his or her Severance Start Date but

6

--------------------------------------------------------------------------------




before such lump sum payment is made, it will be paid to the Officer’s estate
without regard to any six-month delay that otherwise applies to Specified
Employees.


For purposes of Section 409A with respect to the Chief Executive Officer, if the
Chief Executive Office is a Specified Employee on his Severance Start Date, the
payments specified in Article IV, paragraphs A.1. and B. above will be delayed
until the Six-Month Delay Payment Date to the extent required to satisfy
Subsection 409A(a)(2)(B)(i) of the Code; on that date, the Company will pay the
Chief Executive Officer a lump sum consisting of all payments that would have
been paid to him prior to the Six-Month Delay Payment Date had he not been a
Specified Employee, increased for interest at the short-term Federal rate in
effect on the Termination Date for the period beginning on the date each
component of such lump sum would have been paid had he not been a Specified
Employee and ending on the Six-Month Delay Payment Date; however, if the Chief
Executive Officer dies after his Severance Start Date but before such lump sum
payment is made, it will be paid to the Chief Executive Officer’s estate without
regard to any six-month delay that otherwise applies to Specified Employees.


Each Officer acknowledges and agrees that the Company has made no
representations as to the tax treatment of the compensation and benefits that
may be received by such Officer pursuant to this Section 16 Plan. This Section
16 Plan is designed with the intent that all payments hereunder shall either be
exempt from or in compliance with Section 409A. Nothing in this Section 16 Plan
shall require payment in 2008 of any payment that was required to be paid after
2008 under the any agreement or arrangement with an Officer that is deemed to be
amended by this Section 16 Plan; in addition, except as may be required to
observe the six-month delay applicable to Specified Employees under Subsection
409A(a)(2)(B)(i), nothing in this Section 16 Plan shall postpone beyond 2008 any
payment that was required to be paid in 2008 pursuant to any agreement or
arrangement with an Officer that is deemed to be amended by this Section 16
Plan. The parties agree to work together to effectuate the intent of this
provision, including but not limited to revising the timing and/or form of any
payment hereunder as may be permitted by and necessary to ensure the terms and
conditions applicable to such payments comply with Section 409A.
  
VIII.
FUNDING

 
Benefits provided pursuant to the Section 16 Plan shall be paid solely out of
the Company’s general assets. Cree shall not be required to fund or otherwise
provide for the payment of benefits provided hereunder in any other manner. An
Officer entitled to benefits under the Section 16 Plan has no rights other than
as an unsecured general creditor of the Company.


IX.
CLAIMS AND REVIEW PROCEDURES

 
If an Officer believes that he/she is entitled to a benefit under the Section 16
Plan, or to a benefit in an amount greater than he/she has received, the Officer
may file a claim by

7

--------------------------------------------------------------------------------




writing to the Section 16 Plan Administrator. The Section 16 Plan Administrator
is the named fiduciary that has the discretionary power and authority to act
with respect to any appeal from a denial of a claim for benefits under the
Section 16 Plan by performing a full and fair review of the denial, and such
actions shall be final and binding on all persons. Benefits under the Section 16
Plan shall be payable only if the Section 16 Plan Administrator determines, in
its sole discretion, that an eligible Officer is entitled to them. Any claim
must be filed no later than forty-five (45) days after the Officer’s Termination
Date.
 
A.          Initial Claim. The Section 16 Plan Administrator will notify the
Officer in writing within ninety (90) days (or 180 days if special circumstances
require an extension of time for processing the claim) of receipt of the claim
as to whether the claim is granted or denied. Note that if an extension is
necessary, the Section 16 Plan Administrator will provide the Officer with
written notice of the extension (including the circumstances requiring extension
and date by which a decision is expected to be rendered) before the initial
ninety (90) day period expires. If the claim is denied, the Officer will be
given (1) specific reasons for the denial, (2) specific reference to the Section
16 Plan provision(s) on which the denial is based, (3) a description of any
information or material necessary to support the claim and an explanation of why
such information or material is necessary, (4) an explanation of the Section 16
Plan’s claim appeal procedure (including a statement of the Officer’s right to
bring a civil action under the Employee Retirement Income Security Act of 1974
(“ERISA”) following a denial of the claim upon appeal), and (5) a statement that
the Officer is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records or other information relevant
(as defined by Department of Labor regulation section 2560.503-1(m)) to the
claim.
 
B.          Appeals. If the claim is denied, the Officer has sixty (60) days
after receipt of notice of the denial to file a written appeal with the Section
16 Plan Administrator. During the review process, the Officer has the right to
submit written comments, documents, records, and other information relating to
the claim for benefits, which will be considered without regard to whether such
items were considered in the initial benefit determination. Also, the Officer
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined by Department
of Labor regulation section 2560.503-1(m)) to the claim for benefits.
 
The Section 16 Plan Administrator will notify the Officer in writing within
sixty (60) days (or 120 days if special circumstances require an extension of
time for processing the appeal) of receipt of the appeal as to its decision on
review. If the Section 16 Plan Administrator determines that an extension is
necessary, the Section 16 Plan Administrator will provide the Officer with
written notice (including the circumstances requiring the extension and date by
which a decision is expected to be rendered) before the initial sixty (60) day
period expires.
 
If the Section 16 Plan Administrator denies the appeal, it will provide a
written denial of the claim upon appeal. The written denial shall include the
specific reason or reasons for

8

--------------------------------------------------------------------------------




the denial, specific references to the Section 16 Plan provisions on which the
denial is based, a statement that the Officer is entitled to receive, upon
request and free of charge, reasonable access to, and copies of all documents,
records or other information relevant (as defined in Department of Labor
regulation section 2560.503-1(m)) to the claim, and a statement of the Officer’s
right to bring an action under Section 502(a) of ERISA.
 
All determinations, interpretations, rules, and decisions of the Section 16 Plan
Administrator or its delegate shall be conclusive and binding upon all persons
having or claiming to have any interest or right under the Section 16 Plan and
shall be given deference in any judicial or other proceeding.
 
C.          Exhaustion of Claims Procedures. In no event shall an Officer or any
other person be entitled to challenge a decision of the Section 16 Plan
Administrator in court or in any other administrative proceeding unless and
until the claim and appeal procedures described above have been fully complied
with and exhausted.


D.    Limitation on Actions. Any claim or action that is filed in court or any
other tribunal against or with respect to the Section 16 Plan, the Section 16
Plan Administrator and/or the Committee with respect to this Section 16 Plan
must be brought within 180 days following the relevant Officer’s Termination
Date. Any claim or action brought after this timeframe will be void.
 
X.
ADMINISTRATION

 
The Section 16 Plan Administrator is the “administrator” of the Section 16 Plan
within the meaning of Section 3(16)(A) of ERISA and the “named fiduciary” of the
Section 16 Plan under Section 402 of ERISA. The Section 16 Plan Administrator is
exclusively authorized to interpret the provisions of this Plan Document and
Summary Plan Description. The Section 16 Plan Administrator’s interpretation
and/or application of any term or provision of the Section 16 Plan shall be
final and binding. The Section 16 Plan Administrator shall have full and
unfettered authority and responsibility for administration of the Section 16
Plan, including the discretionary authority to determine eligibility for
benefits and amounts of benefit entitlements and to interpret the terms of the
Section 16 Plan. The discretionary authority referred to above is intended to be
absolute, and in any case where the extent of this discretion is in question,
the Section 16 Plan Administrator is to be accorded the maximum discretion
possible. Any exercise of this discretionary authority shall be reviewed by a
court or other tribunal under the arbitrary and capricious standard (i.e., the
abuse of discretion standard).
 
XI.
AMENDMENT AND TERMINATION

 
Subject to this paragraph and Article XV below, the Company reserves the right
at its discretion to amend or terminate this Section 16 Plan at any time, with
or without notice; provided that, the Company will notify the Officers within
ten (10) days if this Section 16 Plan is terminated or an amendment is approved
that adversely affects an Officer’s rights

9

--------------------------------------------------------------------------------




or benefits under this Section 16 Plan. Any amendment must be in writing and
made by a resolution adopted by the Board of Directors of the Company or the
Compensation Committee of the Board of Directors of the Company or by any other
applicable document executed by a person or persons duly authorized by the Board
of Directors of the Company or the Compensation Committee of the Board of
Directors of the Company to take such actions. Any amendment or termination of
the Section 16 Plan will be limited so that a violation of Section 409A does not
occur on account of the amendment or termination. Notwithstanding the foregoing,
if an Officer experiences a Termination of Employment initiated by the Company
without Cause or initiated by the Officer for Good Reason while this Section 16
Plan is in effect, no subsequent amendment or termination of this Section 16
Plan may alter his/her right to receive the severance benefits provided under
the Section 16 Plan in effect as of his/her Termination Date. In any event, if
an Officer experiences a Termination of Employment initiated by the Company
without Cause or initiated by the Officer for Good Reason within ninety (90)
days after (i) termination of this Section 16 Plan, or (ii) an amendment that
adversely affects Officer’s rights or benefits under this Section 16 Plan, the
determination of the Officer’s eligibility for and amount of benefits on account
of such Termination of Employment will be determined by reference to the form of
this Section 16 Plan in effect immediately prior to such termination or
amendment. If a material change to the Section 16 Plan is adopted by a party
other than the Compensation Committee of the Board of Directors of the Company,
the Compensation Committee of the Board of Directors of the Company must approve
such change before it shall become effective.


XII.
ENTIRE PLAN; AMENDMENTS

   
This Plan Document and Summary Plan Description contains all the terms,
conditions and benefits relating to the Section 16 Plan. No employee, officer,
or director of the Company has the authority to alter, vary or modify the terms
of the Section 16 Plan, other than by means of an authorized written amendment
to the Section 16 Plan approved by the Section 16 Plan Administrator. No oral or
written representations contrary to the terms of the Section 16 Plan and its
written amendments shall be binding upon the Section 16 Plan, the Section 16
Plan Administrator or the Company.


XIII.
NO CONTRACT OF EMPLOYMENT

 
Nothing herein is intended to or shall be considered a contract of employment or
for any period of employment or a guarantee of future employment with the
Company or to limit in any way the right of the Company to terminate an Officer
at any time and for any reason.
 
XIV.
ASSIGNMENT OF RIGHTS AND OBLIGATIONS



No eligible Officer shall have the right to assign, delegate or otherwise
transfer, either in full or in part, any of his/her rights or obligations under
the Section 16 Plan, and any such assignment, delegation or other such transfer
shall be void. Notwithstanding the

10

--------------------------------------------------------------------------------




foregoing, if an Officer dies after experiencing an Termination of Employment
initiated by the Company without Cause or initiated by the Officer for Good
Reason but prior to receipt of the final severance benefit provided for herein,
any remaining payments will be made to the Officer’s estate, subject to
applicable withholdings.


XV.
APPLICABLE LAW; VENUE



Except where preempted by ERISA, the Section 16 Plan shall be construed in
accordance with, and all disputes hereunder shall be governed by, the laws of
the State of North Carolina without regard to its conflict of laws rules. All
legal actions arising under or relating to the Section 16 Plan shall be subject
to the jurisdiction and venue of the United States District Court for the Middle
District of North Carolina sitting in Greensboro, North Carolina.
 
XVI.
ERISA RIGHTS



Information Required By ERISA:
 
Plan Name
Cree, Inc. Severance Plan for Section 16 Officers
 
Plan Sponsor
Cree, Inc.
4600 Silicon Drive
Durham, NC 27703
(919) 313-5300
 
Plan Administrator
The Compensation Committee of the Company’s Board of Directors is the Section 16
Plan Administrator. Communications with the Section 16 Plan Administrator must
be in writing and addressed to:
 
Vice President, Administration
Cree, Inc.
4600 Silicon Drive
Durham, NC 27703
 
Type of Plan
The Section 16 Plan is a welfare plan providing for severance benefits.
 
Employer Identification Number
Cree’s Employer Identification Number is 56-1572719. When writing about the
Section 16 Plan, an Officer should include this number.
 

11

--------------------------------------------------------------------------------




Plan Number
For the purpose of identification, Cree has assigned the Section 16 Plan the
number 511. All communications concerning the Section 16 Plan should include
this reference number.


Plan Year
The Section 16 Plan records are kept on a calendar year basis.
 
Service of Legal Process
Service of legal process may be made on the Section 16 Plan Administrator at the
address above.


Statement of ERISA Rights
If you are an eligible Officer who is a participant in the Section 16 Plan, you
are entitled to certain rights and protections under ERISA.
 
A.     Receive Information About Your Plan and Benefits. ERISA provides that you
are entitled to:


1.Examine, without charge, at the office of the Section 16 Plan Administrator or
its delegate all Section 16 Plan documents and a copy of the latest annual
report (Form 5500 series) available at the Public Disclosure Room of the
Employee Benefits Security Administration, if such report is required to be
filed by the Section 16 Plan with the U.S. Department of Labor.


2.Obtain copies of all documents governing the operation of the Section 16 Plan,
including copies of the latest annual report (Form 5500 series), if any, and
updated summary plan description, upon written request to the Section 16 Plan
Administrator. The Section 16 Plan Administrator may impose a reasonable charge
for the copies.


3.Receive a summary of the Section 16 Plan’s financial report, if any. The
Section 16 Plan Administrator may be required by law to furnish each participant
with a copy of the summary annual report.
  
B.    Prudent Actions By Fiduciaries. In addition to creating rights for the
Section 16 Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the Section 16 Plan. The people who operate the
Section 16 Plan, called “fiduciaries” of the Section 16 Plan, have a duty to do
so prudently and in the interest of you and other Section 16 Plan participants
and beneficiaries. No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
 

12

--------------------------------------------------------------------------------




C.    Enforce Your Rights. If your claim for a welfare benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
 
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
(if any) from the Section 16 Plan and do not receive them within thirty (30)
days, you may file suit in a federal court. In such case, the court may require
the Section 16 Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Section 16 Plan Administrator.
 
If you have a claim for a benefit that is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Section 16 Plan fiduciaries misuse the Section 16 Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
 
D.    Assistance With Your Questions. If you have questions about the Section 16
Plan, you should contact the Section 16 Plan Administrator in care of the Vice
President, Administration, of the Company. If you have questions about the
statements made in this summary or your rights under ERISA, or if you need
assistance in obtaining documents from the Section 16 Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, Washington,
D.C. 20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.











13